     Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KEYONTAY RICKS,

              Plaintiff,

       v.                                               20-CV-00043-LJV-HBS
                                                        DECISION & ORDER
 THOMAS BROWN, CHRIS DATES, and
 MARK JOSEPH LAUBER,

              Defendants.



       On January 10, 2020, the plaintiff, Keyontay Ricks, commenced this action under

42 U.S.C. § 1983. Docket Item 1. On February 17, 2020, the case was referred to

United States Magistrate Judge Hugh B. Scott for all proceedings under 28 U.S.C. §§

636(b)(1)(A) and (B). Docket Item 8. On February 24, 2020, defendant Thomas Brown

moved to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure

to state a claim upon which relief may be granted, Docket Item 7, and on March 2,

2020, Ricks responded, Docket Item 10. On July 10, 2020, Judge Scott issued a

Report and Recommendation (“R&R”) finding that Brown’s motion should be granted.

Docket Item 14.

       On July 20, 2020, Ricks objected to the R&R on the grounds that Judge Scott

erred in (1) finding that Ricks’s claims for malicious prosecution and false imprisonment

were barred by the doctrine of res judicata and (2) finding that Ricks’s claims for due

process violations were barred for the same reason. Docket Item 15. On August 5,

2020, Brown responded to the objections. Docket Item 17. And on August 12, 2020,

Ricks replied. Docket Item 18.
     Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 2 of 10




      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      This Court has carefully and thoroughly reviewed the R&R; the record in this

case; the objection, response, and reply; and the materials submitted to Judge Scott.

Based on that de novo review, the Court accepts and adopts Judge Scott’s

recommendation to grant Brown’s motion to dismiss.


                                    BACKGROUND


I.    THE 2004 ARREST

      The complaint tells the following story. On June 28, 2004, Brown arrested Ricks

for his alleged involvement in a robbery. Docket Item 1 at 5-11. Following a jury trial,

Ricks was convicted in June 2005 of first-degree robbery and third-degree criminal

possession of stolen property. Id. at 16. On October 27, 2005, Ricks was sentenced to

a determinate term of twenty years of incarceration on the first conviction, and a

concurrent, indeterminate term of three-and-one-half years on the second. Id.

      More than a decade later, on January 30, 2017, the robbery conviction was

vacated on collateral appeal. Id. at 17. The stolen-property conviction, however, was

upheld. Id. at 16-17. Because Ricks already had served the maximum term for the

stolen-property conviction, he was released from prison. Id.




                                            2
        Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 3 of 10




II.     THE 2018 LAWSUIT

      In January 2018, Ricks sued Brown in New York State Supreme Court, Erie

County. See Docket Item 7-4. Among other claims, Ricks sought damages under state

law for false arrest, false imprisonment, and malicious prosecution. Docket Item 15-3 at

9-13.

      Brown moved to dismiss the complaint for multiple reasons under N.Y. C.P.L.R. §

3211, including failure to state a cause of action. Docket Item 15-4 at 7-8. He argued

that Ricks’s complaint was not timely but that even if it was, Ricks had not adequately

pleaded an essential element of the malicious prosecution claim—favorable termination.

See id. In fact, Brown argued that Ricks could not possibly have pleaded that element:

Because “[Ricks’s] conviction for possession of stolen property was upheld” on

collateral review, “the [relevant] criminal proceeding did not terminate in [Ricks’s] favor.”

Id. at 8. He also asserted that because “[Ricks’s] conviction for possession of stolen

property was upheld, . . . [that] show[ed] conclusive proof that the arrest was based on

probable cause,” defeating his claims for false arrest and false imprisonment. Id. at 52

(citing Broughton v. State of New York, 37 N.Y.2d 457, 458 (1975)). 1


        1In Broughton, the New York Court of Appeals explained that when an individual
is arrested without a warrant:

        [E]vidence of a subsequent arraignment or indictment is admissible as
        some proof of the presence of probable cause. Moreover, a conviction
        which survives appeal would be conclusive evidence of probable cause. On
        the other hand, evidence of a subsequent dismissal, acquittal[,] or reversal
        on appeal would also be admissible to refute the [existence of probable
        cause].

37 N.Y.2d at 458; see also a Whitmore v. City of New York, 80 A.D.2d 638, 639
(N.Y. App. Div. 1981) (“Generally, a conviction which survives appeal would
constitute conclusive evidence of probable cause of initiating a criminal
prosecution, and would therefore be fatal to the maintenance of a cause of action
                                              3
       Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 4 of 10




       After rejecting the timeliness argument, Hon. John F. O’Donnell found that “[t]he

complaint must be dismissed on the merits.” See id. at 6-7. He explained that Ricks

“ha[d] failed to plead” a necessary element of a claim for malicious prosecution: that

“there was no probable cause for the criminal proceeding.” Id. at 7. “Furthermore,”

Justice O’Donnell continued, because “it has long been the rule in New York that a

conviction after a jury trial presumes probable cause and defeats a claim for malicious

prosecution,” and because “[a] conviction remained after the determination of plaintiff’s

[motion for collateral review],” Ricks’s “claim of malicious prosecution and by necessity

of false arrest . . . must . . . be dismissed.” Id. (citing Broughton, 37 N.Y.2d 457).

       There is no record that Ricks moved to amend the state court complaint or

appealed the dismissal order. See Docket Item 33 at 30-31 (Ricks’s implicitly

conceding as much).


III.   THE CURRENT LAWSUIT

       Ricks filed this action for civil damages in January 2020. See Docket Item 1. He

seeks relief against Brown for malicious prosecution and false imprisonment, now under

section 1983. Id. Ricks has revised the allegations from the state court complaint and

presently asserts that two other individuals “planned a scheme, in which [they] would

stage a robbery”; Brown knew about that scheme; but for various reasons, Brown




for malicious prosecution. Where, however, that affirmed conviction has
subsequently been vacated on evidentiary grounds, there exists, at the least, a
question as to whether the presumption of probable cause survives. In any
event, where a plaintiff can establish that his conviction was obtained by fraud,
perjury, conspiracy, or other undue means (e.g., the misrepresentation,
falsification or withholding of material evidence), a cause of action for malicious
prosecution may nevertheless be sustained.” (citations omitted)).
                                              4
      Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 5 of 10




nevertheless chose to fabricate evidence implicating Ricks and to hide evidence

exculpating Ricks. Id. at 4, 5-16.


                                       DISCUSSION


   I. LEGAL STANDARD

       To decide a motion to dismiss for failure to state a claim upon which relief may

be granted, courts “ask whether the complaint contains ‘sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Gamm v.

Sanderson Farms, Inc., 944 F.3d 455, 462 (2d Cir. 2019) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). “The court accepts as true all well-pleaded factual allegations in

the complaint [and] draws all reasonable inferences in favor of the nonmoving party.”

Id. (citation omitted). “Dismissal is inappropriate unless it appears beyond doubt that

the plaintiff can prove no set of facts which would entitle him or her to relief.” Chambers

v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (citation omitted). But courts

“are not bound to accept as true a legal conclusion couched as a factual allegation,” nor

will “a formulaic recitation of the elements of a cause of action” suffice. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

       In making this determination, a court “considers, in addition to the complaint, and

written instruments attached, statements incorporated by reference, and public

disclosure documents.” Gamm, 944 F.3d at 462 (citation omitted). “Even where a

document is not incorporated by reference, the court may nevertheless consider it

where the complaint relies heavily upon its terms and effect, which renders the

document integral to the complaint.” Chambers, 282 F.3d at 153 (citation omitted).



                                              5
      Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 6 of 10




II.    RES JUDICATA

       The principal legal issue addressed by the R&R is whether, due to the state

lawsuit, Ricks is precluded from raising his claims in the current action. Judge Scott

found that Ricks’s claims are, in fact, precluded under the doctrine of res judicata. See

Docket Item 14 at 7-8. This Court agrees.

       Collateral estoppel—sometimes called issue preclusion—“applies when (1) the

identical issue was raised in a previous proceeding; (2) the issue was actually litigated

and decided in the previous proceeding; (3) the party had a full and fair opportunity to

litigate the issue; and (4) the resolution of the issue was necessary to support a valid

and final judgment on the merits.” Republic of Ecuador v. Chevron Corp., 638 F.3d 384,

400 (2d Cir. 2011) (quoting Bank of N.Y. v. First Millennium, Inc., 607 F.3d 905, 918 (2d

Cir. 2010)). The separate doctrine of res judicata—or claim preclusion—“holds that a

final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.” Bank of N.Y., 607

F.3d at 918 (2d Cir. 2010) (quoting Monahan v. N.Y. City Dep’t of Corr., 214 F.3d 275,

284 (2d Cir. 2000)). The res judicata bar extends to “all . . . claims arising out of the

same transaction or series of transactions . . . , even if based upon different legal

theories or seeking a different remedy.” O’Brien v. Syracuse, 54 N.Y.2d 353, 357

(1981).


       A.     Malicious Prosecution and False Imprisonment

       With respect to Ricks’s claim for malicious prosecution, the threshold question is

whether Justice O’Donnell’s decision constituted a “final judgment on the merits.” See

Bank of N.Y., 607 F.3d at 918. “As a general rule, a dismissal [under C.P.L.R. §


                                              6
      Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 7 of 10




3211(a)(7)] for failure to state a cause of action is not on the merits and, thus, will not be

given res judicata effect.” Pereira v. St. Joseph’s Cemetery, 78 A.D.3d 1141, 1142

(N.Y. App. Div. 2010); see also N.Y. C.P.L.R. § 5013 (“A judgment dismissing a cause

of action before the close of the proponent's evidence is not a dismissal on the merits

unless it specifies otherwise, but a judgment dismissing a cause of action after the close

of the proponent's evidence is a dismissal on the merits unless it specifies otherwise.”).

That general rule gives way, however, if the judgment “specifies otherwise,” N.Y.

C.P.L.R. § 5013, or if the dismissal is “manifestly on the merits,” Pitcock v. Kasowitz,

Benson, Torres & Friedman, LLP, 80 A.D.3d 453, 454 (N.Y. App. Div. 2011) (finding

that a prior dismissal “was not merely a dismissal for a technical pleading defect, but a

dismissal manifestly on the merits, based on a finding that [the] plaintiff's own

admissions precluded him from prevailing on his cause of action against such

defendants, regardless of what other facts he might allege”). 2 “The disposition need not

contain the words ‘on the merits’ if it appears from the judgment that the dismissal was

on the merits.” City of New York v. Beretta U.S.A. Corp., 315 F. Supp. 2d 256, 264




       2  See also Blake v. City of New York, 144 A.D.3d 1071, 1073 (N.Y. App. Div.
2016) (finding that a prior dismissal under section 3211(a)(7) precluded a second action
premised on the same transaction because the first dismissal was not “for a mere failure
to include the statutory language in the complaint” but instead, “when taken as a whole,
determined that the facts alleged, even if true, did not state a cause of action predicated
upon violation of th[e] statute [at issue]”); Lampert v. Ambassador Factors Corp., 266
A.D.2d 124, 124-25 (N.Y. App. Div. 1999) (finding that a prior dismissal “constitute[d]
res judicata barring the instant action” because the former “was not merely for a
technical pleading defect, but manifestly on the merits, based on a finding that plaintiff's
failure to exercise such due diligence precluded him from prevailing on his fraud cause
of action against such defendants, regardless of what other facts he might allege”
(citations omitted)).

                                              7
      Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 8 of 10




(E.D.N.Y. 2004) (quoting Strange v. Montefiore Hospital and Medical Ctr., 59 N.Y.2d

737, 739 (1983)).

       Here, Justice O’Donnell explicitly stated that “[t]he complaint must be dismissed

on the merits.” See Docket Item 7-4 at 7 (emphasis added). For several reasons,

including both judicial economy and principles of federal comity, this Court is reluctant to

infer that Justice O’Donnell meant anything other than exactly what he said.

       Ricks asserts that Justice O’Donnell used the term “on the merits” to distinguish

the issue of timeliness from the pleading issue. Docket Item 15 at 27. But it is clear

from Justice O’Donnell’s decision that he dismissed the complaint both because Ricks

had not pleaded a viable claim and because he had no claim to plead. In Justice

O’Donnell’s words, because “a conviction after a jury trial presumes probable cause and

defeats a claim for malicious prosecution,” and because “[a] conviction remained after

the determination of plaintiff’s [motion for collateral review],” Ricks had no claim for

malicious prosecution or false arrest. So even if Ricks is correct that Justice O’Donnell

used “on the merits” as a shorthand way to distinguish the timeliness issue, it still

“appears from the judgment,” Beretta, 315 F. Supp. 2d at 264—indeed, it is quite

clear—that Justice O’Donnell dismissed the complaint based on a substantive

deficiency. Docket Item 7-4 at 7.

       Any doubt about that conclusion is resolved by other language in Justice

O’Donnell’s decision. For example, Justice O’Donnell found determinative the fact that

“[a] conviction remained” even after the robbery conviction was vacated, id.—a fact that

Ricks concedes could not be remedied through more artful pleading. And Justice

O’Donnell’s conclusion that Ricks’s claim “must . . . be dismissed,” id. (emphasis



                                              8
      Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 9 of 10




added), leaves little doubt that he perceived the Broughton rule to be non-rebuttable,

the remaining stolen-goods conviction to be fatal to Rick’s claims, or both.

       Whether Justice O’Donnell’s reading of the Broughton rule was correct is a

separate question that this Court need not address. In urging otherwise, Ricks

attempts, in essence, to have this Court review Justice O’Donnell’s decision. But the

appropriate forum for that was the Appellate Division of New York State Supreme Court.

Stated differently, Ricks’s argument that “the presumption created by a conviction,

which has since been vacated, is not a complete bar to a malicious prosecution action,

rather it merely creates a rebuttable presumption, which can be rebutted where there

was misconduct in securing the conviction,” see Docket Item 33 at 16, should have

been raised on appeal in state court. It is not the province of this Court to review final

state court decisions. The same is true for Rick’s argument that Judge Scott

erroneously “conflate[d] probable cause to arrest with probable cause to believe that

[Ricks] could be successfully prosecuted [for robbery]." Id. at 20.

       In short, this Court agrees with Judge Scott that the state court dismissal

constituted a “final judgment on the merits.” Ricks’s claim for malicious prosecution

therefore is dismissed with prejudice.


       B.     Remaining Claims

       Ricks also argues that Judge Scott erred in dismissing his remaining claims

because they were brought under the Due Process Clause and do not require, as an

element, the absence of probable cause. This argument confuses the doctrines of

issue and claim preclusion. The latter—applicable here because the state court

dismissal constituted a final judgment on the merits—bars not only claims that actually


                                             9
     Case 1:20-cv-00043-LJV-HBS Document 19 Filed 09/21/20 Page 10 of 10




were brought and litigated, but also any “issues that . . . could have been raised in that

action.” Bank of N.Y., 607 F.3d at 918 (emphasis added). And that includes “all . . .

claims arising out of the same transaction or series of transactions . . . , even if based

upon different legal theories or seeking a different remedy,” O’Brien, 54 N.Y.2d at 357.

Because Ricks’s remaining claims alleging evidence fabrication, denial of a fair trial,

evidence suppression, and unlawful detention plainly arise from the same series of

events—Ricks’s arrest, prosecution, and conviction stemming from the incident on June

28, 2004—the Court agrees with Judge Scott that they must be dismissed as well.


                                       CONCLUSION


          For the reasons stated above and in the R&R, Brown’s motion to dismiss, Docket

Item 7, is GRANTED, and the Clerk of the Court shall terminate Brown as a party to this

action.

          The case is referred back to Judge Scott under 28 U.S.C. § 636(b)(1)(A) to hear

and determine all non-dispositive pretrial matters in this case.

          SO ORDERED.



Dated:          September 21, 2020
                Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             10
